                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,

                               Plaintiff,

-vs-                                                            Case No. 3:17-CR-54
                                                                District Judge Thomas M. Rose


LAMONT ROBINSON,

                               Defendant.


       MODIFICATION OF ORDER SETTING CONDITIONS OF RELEASE


       Pursuant to a hearing held on January 24, 2020, in open court, the Court ORDERS the
conditions of release filed in this case, be modified adding the condition the Defendant Lamont
Robinson shall participate in a substance abuse assessment/treatment, with inpatient or outpatient,
to include testing at the direction of the Probation Officer.
       In addition, the following conditions are hereby removed, participate in workforce
development program as directed by the probation officer; participate in an educational services
program as directed by the probation officer; and working toward obtaining his general equivalence
(GED) certificate. All other previously imposed conditions shall remain in effect.
       DONE and ORDERED in Dayton, Ohio, this 30th day of January 2020.


                                                       s/ Thomas M. Rose
                                                       ___________________________________
                                                       THOMAS M. ROSE, JUDGE
                                                       UNITED STATES DISTRICT COURT
